Citation Nr: 0311628	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to increased rating for right total knee 
replacement due to arthritis, currently rated as 30 
percent disabling.

2.	Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1942 to November 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in October 2002, and 
a substantive appeal was received in November 2002.


REMAND

The veteran was initially scheduled to attend a Board hearing 
in Washington, D.C. in July 2003.  By correspondence dated 
May 2003, the veteran requested that his Board hearing be 
canceled and that he be scheduled for a regional office 
hearing.  Accordingly, action by the RO to schedule such a 
hearing is necessary. 

With regard to the service connection for back disability 
claim, the veteran contends that he suffered injury to the 
back, including from shrapnel, during combat in World War II.  
The provisions of 38 U.S.C.A. § 1154(b) (West 2002) must 
therefore be considered.  Under the circumstances, the Board 
believes that a VA examination and etiology opinion are 
warranted.  See 38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The veteran should be scheduled for an 
RO hearing.  

2.	The veteran should also be scheduled 
for a VA back examination to ascertain 
the nature and etiology of any current 
chronic back disability.  It is 
imperative that the claims file be 
made available to and be reviewed by 
the examiner in connection with the 
examination.  Any medically indicated 
special studies and tests, including 
x-rays, should be accomplished.  The 
examiner should clearly report all 
diagnosed back disabilities.  As to 
any current chronic back disability 
found to be present, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
such disorder is related to the 
claimed shrapnel and vertebrae injury 
during combat.  A detailed rationale 
for all opinions offered should be 
furnished. 

3.	After completion of the above and any 
additional development deemed 
necessary by the RO, the RO should 
review the expanded record and 
determine if the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




